


Exhibit 10.9

 

Execution

 

 

 

FSEP TERM FUNDING, LLC
as Company

 

and

 

FS ENERGY AND POWER FUND
as Investment Manager

 

 

INVESTMENT MANAGEMENT AGREEMENT

 

 

Dated as of June 24, 2011

 

 

 

--------------------------------------------------------------------------------


 

INVESTMENT MANAGEMENT AGREEMENT, dated as of June 24, 2011 (this “Agreement”),
between FSEP TERM FUNDING, LLC, a Delaware limited liability company (the
“Company”), and FS ENERGY AND POWER FUND, a Delaware statutory trust (in such
capacity, the “Investment Manager”).

 

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

 

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Credit Agreement
dated as of the date hereof (together with any agreements referred to therein,
including, without limitation, the letter from the Manager to the Administrative
Agent delivered pursuant to the Credit Agreement, the “Credit Agreement”),
between the Company, the lenders from time to time party there and Deutsche Bank
AG, New York Branch, as administrative agent (including any successor agent
under the Credit Agreement, the “Administrative Agent”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

1.             Management Services.

 

The Investment Manager will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in, the Credit Documents and the LLC
Agreement):

 

(a)           determining the specific Fund Investments or other assets to be
purchased or sold by the Company, taking into consideration the payment
obligations of the Company on each Payment Date under the Credit Agreement in so
doing, such that expected distributions on the Fund Investments and other assets
of the Company permit a timely performance of the payment obligations by the
Company under the Credit Agreement; provided that the Investment Manager does
not hereby guarantee the timely performance of such payment obligations;

 

(b)           effecting the purchase and sale of Fund Investments and all other
assets of the Company;

 

(c)           subject to the limitations set forth in the Credit Agreement and
the Custodial Agreement, negotiating with underlying obligors of the Fund
Investments (the “Underlying Obligors”) as to proposed amendments and
modifications (including but not limited to extensions or releases of
collateral) of the documentation evidencing and governing the Fund Investments;

 

(d)           making determinations with respect to the Company’s exercise
(including but not limited to any waiver) of any rights (including but not
limited to voting rights and rights arising in connection with the bankruptcy or
insolvency of an Underlying Obligor or the consensual or non-judicial
restructuring of the debt or equity of an Underlying Obligor) or remedies in
connection with the Fund Investments and

 

--------------------------------------------------------------------------------


 

participating in the committees (official or otherwise) or other groups formed
by creditors of an Underlying Obligor;

 

(e)           monitoring the ratings of the Fund Investments;

 

(f)            determining whether each Fund Investment is an Eligible
Investment;

 

(g)           monitoring the Fund Investments on an ongoing basis and providing
to the Administrative Agent and the Company or to any other Person designated by
the Company all information and data which is generated by, or reasonably
accessible to, the Investment Manager and which is required under the Credit
Agreement or requested by the Company in connection with the preparation of all
reports, certificates, schedules and other data which the Company is required to
prepare and deliver under the Credit Agreement, in the form and containing all
information required by the Credit Agreement, in sufficient time for the
Company, or the Person designated by the Company (including but not limited to
the Custodian), to review such data and prepare and deliver to the parties
entitled thereto all such reports, certificates, schedules and other data
required by the Credit Agreement;

 

(h)           determining whether any investment is an Eligible Investment or
Excluded Investment;

 

(i)            managing the Company’s investments within the parameters set
forth in the Credit Agreement, including, without limitation, the limitations
relating to the definitions of Fund Investments, Excluded Investments, Market
Value Price, Market Value and Eligible Investments;

 

(j)            complying with such other duties and responsibilities as may be
expressly required of the Investment Manager by the Credit Agreement;

 

(k)           notifying the Administrative Agent and the Company in writing
within one (1) Business Day of a Default or an Event of Default under the Credit
Agreement to the extent the Investment Manager has actual knowledge of the
occurrence thereof; and

 

(l)            delivering Borrowing Requests and payment instructions to the
Administrative Agent and making the prepayment specifications referred to in
Section 3.03(b) of the Credit Agreement.

 

The Company agrees for the benefit of the Investment Manager and the
Administrative Agent to follow the lawful instructions and directions of the
Investment Manager in connection with the Investment Manager’s services
hereunder.

 

The Investment Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Investment Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Investment Manager reasonably believes to

 

2

--------------------------------------------------------------------------------


 

be consistent with those followed by institutional managers of national standing
relating to assets of the nature and character of Fund Investments, except as
expressly provided otherwise in this Agreement or the Credit Agreement.  The
Investment Manager shall comply with and perform all the duties and functions
that have been specifically delegated to it under this Agreement and the Credit
Agreement.  The Investment Manager shall not be bound to follow any amendment to
the Credit Agreement, however, until it has received a copy of the amendment
from the Company or the Administrative Agent and, in addition, the Investment
Manager shall not be bound by any amendment to the Credit Agreement which
adversely affects in any material respects the obligations of the Investment
Manager unless the Investment Manager shall have consented thereto in writing. 
The Company agrees that it will not permit any amendment to the Credit Agreement
that adversely affects in any material respects the duties or liabilities of the
Investment Manager to become effective unless the Investment Manager has been
given prior written notice of such amendment and consented thereto in writing. 
The Investment Manager shall cause any purchase or sale of any Fund Investments
or other asset of the Company to be conducted on an arm’s length basis or on
terms that would be obtained in an arm’s length transaction in compliance with
Section 2 and Section 8 hereof.

 

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any Fund Investment or other asset of the
Company.

 

The Investment Manager shall have no obligation to perform any duties other than
those specified herein or in the Credit Agreement or the Custodial Agreement.

 

2.             Brokerage.

 

The Investment Manager shall use reasonable efforts to obtain the best prices
and execution for all orders placed with respect to the Fund Investments, and
other assets of the Company, considering all circumstances.  Subject to the
objective of obtaining best prices and execution, the Investment Manager may
take into consideration research and other brokerage services furnished to the
Investment Manager or its Affiliates by brokers and dealers which are not
Affiliates of the Investment Manager.  Such services may be used by the
Investment Manager or its Affiliates in connection with its other advisory
activities or investment operations.  The Investment Manager may aggregate sales
and purchase orders of securities placed with respect to the Fund Investments,
and other assets of the Company with similar orders being made simultaneously
for other accounts managed by the Investment Manager or with accounts of the
Affiliates of the Investment Manager, if in the Investment Manager’s sole
judgment such aggregation shall result in an overall economic benefit to the
Company taking into consideration the selling or purchase price, brokerage
commission and other expenses.  In accounting for such aggregated order price,
commission and other expenses shall be averaged on a per position basis.

 

The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors.  When any aggregate sales or purchase
orders occur, the objective of the Investment Manager (and any

 

3

--------------------------------------------------------------------------------


 

of its Affiliates involved in such transactions) shall be to allocate the
executions among the accounts in an equitable manner.

 

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act of 1940, as
amended, such authorization is terminable at the Company’s option without
penalty, effective upon receipt by the Investment Manager of written notice from
the Company.  In addition, the Company hereby consents to, and authorizes the
Investment Manager to enter into, agency cross-transactions where it or any of
its Affiliates acts as broker for the Company and for the other party to the
transaction, to the extent permitted under applicable law, in which case the
Investment Manager or any such Affiliate will receive commissions from, and have
a potentially conflicting division of loyalties and responsibilities regarding,
both parties to the transaction;  provided that the Company shall the right to
revoke such consent at any time by written notice to the Investment Manager. 
Also with the prior authorization of the Company and in accordance with
Section 11(a) of the Securities Exchange Act of 1934, as amended, and regulation
11a2-2T thereunder (or any similar rule that may be adopted in the future), the
Investment Manager is authorized to effect transactions for the Company on a
national securities exchange of which any of its Affiliates is a member and
retain commissions in connection therewith, and the Investment Manager will use
commercially reasonable efforts to provide the Company with information annually
disclosing commissions, if any, retained by the Investment Manager’s Affiliates
in connection with such transactions for the Company’s account.

 

All purchases and sales of Fund Investments, and other assets of the Company by
the Investment Manager on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.

 

3.             The Representations and Warranties of the Company.

 

The Company represents and warrants to the Investment Manager that:

 

(a)           the Company has been duly organized and is validly existing under
the laws of Delaware, has the full power and authority to own its assets and the
obligations proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the
Credit Documents would require, such qualification, except for failures to be so
qualified, authorized or licensed that would not in the aggregate have a
material adverse effect on the business, operations, assets or financial
condition of the Company;

 

(b)           the Company has full corporate power and authority to execute,
deliver and perform this Agreement, the Credit Documents and all obligations
required hereunder and under the Credit Documents, and the performance of all
obligations imposed upon it hereunder and thereunder;

 

4

--------------------------------------------------------------------------------


 

(c)           this Agreement has been duly authorized, executed and delivered by
it and constitutes its valid and binding obligation, enforceable in accordance
with its terms except that the enforceability thereof may be subject to
(i) bankruptcy, insolvency, reorganization, moratorium, receivership,
conservatorship or other similar laws now or hereafter in effect relating to
creditors’ rights and (ii) general principles of equity (regardless of whether
such enforcement is considered in a proceeding in equity or at law);

 

(d)           no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by the Company of its duties hereunder,
except such as have been duly made or obtained;

 

(e)           neither the execution and delivery of this Agreement nor the
fulfillment of the terms hereof conflicts with or results in a material breach
or violation of any of the material terms or provisions of or constitutes a
material default under (i) the Company’s certificate of formation, limited
liability company agreement or other constituent documents, (ii) the terms of
any material indenture, contract, lease, mortgage, deed of trust, note,
agreement or other evidence of indebtedness or other material agreement,
obligation, condition, covenant or instrument to which the Company is a party or
is bound, (iii) any statute applicable to the Company, or (iv) any law, decree,
order, rule or regulation applicable to the Company of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Company or its properties, and which would have
a material adverse effect upon the performance by the Company of its duties
under this Agreement;

 

(f)            neither the Company nor any of its Affiliates are in violation of
any U.S. federal or state securities law or regulation promulgated thereunder
and there is no charge, investigation, action, suit or proceeding before or by
any court or regulatory agency pending or, to the best knowledge of the Company,
threatened that would have a material adverse effect upon the performance by the
Company of its duties under this Agreement;

 

(g)           the Company has not engaged in any transaction that would result
in the violation of, or require registration as an investment company under, the
Investment Company Act;

 

(h)           the Company is not required to register as an “investment company”
under the Investment Company Act; and

 

(i)            there is no charge, investigation, action, suit or proceeding
before or by any court pending or, to the best knowledge of the Company,
threatened that, if determined adversely to the Company, would have a material
adverse effect upon the performance by the Company of its duties under, or on
the validity or enforceability of, this Agreement or the provisions of the
Credit Agreement applicable to the Company thereunder.

 

5

--------------------------------------------------------------------------------

 

4.             Representations and Warranties of the Investment Manager.

 

The Investment Manager represents and warrants to the Company that:

 

(a)           the Investment Manager is duly organized and validly existing
under the laws of Delaware and has the full power and authority to transact the
business in which it is presently engaged and is duly qualified under the laws
of each jurisdiction where the conduct of its business requires, or the
performance of its obligations under this Agreement and the provisions of the
Credit Documents applicable to the Investment Manager would require, such
qualification, except for failures to be so qualified, authorized or licensed
which would not in the aggregate have a material adverse effect on the business,
operations, assets or financial condition of the Investment Manager, or on the
ability of the Investment Manager to perform its obligations under, or on the
validity or enforceability of, this Agreement and the applicable provisions of
the Credit Documents;

 

(b)           the Investment Manager has full power and authority to execute and
deliver this Agreement and to perform all of its obligations hereunder and under
the Credit Documents applicable to the Investment Manager;

 

(c)           this Agreement has been duly authorized, executed and delivered by
the Investment Manager and constitutes a valid and binding agreement of the
Investment Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

(d)           neither the Investment Manager nor any of its Affiliates is in
violation of any federal or state securities law or regulation promulgated
thereunder or any material listing requirements of any exchange on which it is
listed and there is no charge, investigation, action, suit or proceeding before
or by any court, exchange or regulatory agency pending or, to the best knowledge
of the Investment Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement;

 

(e)           neither the execution and delivery of this Agreement, nor the
performance of the terms hereof or the provisions of the Credit Documents
applicable to the Investment Manager, conflicts with or results in a material
breach or violation of any of the material terms or provisions of, or
constitutes a material default under, (i) its articles of organization, limited
liability company agreement or other constituent document, (ii) the terms of any
material indenture, contract, lease, mortgage, deed of trust, note agreement or
other evidence of indebtedness or other material agreement, obligation,
condition, covenant or instrument to which the Investment Manager is a party or
is bound, (iii) any statute applicable to the Investment Manager, or (iv) any
law, decree, order, rule or regulation applicable to the Investment Manager of
any court or regulatory, administrative or governmental agency, body or
authority or arbitrator having

 

6

--------------------------------------------------------------------------------


 

or asserting jurisdiction over the Investment Manager or its properties, and
which would have, in the case of any of clauses (ii) through (iv) of this
paragraph (e), a material adverse effect upon the performance by the Investment
Manager of its duties under this Agreement or the provisions of the Credit
Documents applicable to the Investment Manager; and

 

(f)            no consent, approval, authorization or order of or declaration or
filing with any government, governmental instrumentality or court or other
person is required for the performance by it of its duties hereunder, except
such as have been duly made or obtained.

 

5.             Expenses.

 

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisers (including actual and reasonable expenses
and costs associated with the use of internal legal counsel of the Investment
Manager), consultants and other professionals retained by the Company or by the
Investment Manager, on behalf of the Company, in connection with the services
provided by the Investment Manager pursuant to this Agreement and the Credit
Agreement and (ii) the reasonable cost of asset pricing and asset rating
services, and accounting, programming and data entry services that are retained
in connection with services of the Investment Manager under this Agreement.  To
the extent that such expenses are incurred in connection with obligations that
are also held by the Investment Manager, the Investment Manager shall allocate
the expenses among the accounts in a fair and equitable manner.  Any amounts
payable pursuant to this Section 5 shall be reimbursed by the Company to the
extent funds are available therefor in accordance with and subject to the
limitations contained in the Credit Agreement.  Expenses and costs payable to
the Investment Manager under this Section 5 shall constitute “Administrative
Expenses” (as such term is defined in the Credit Agreement), and shall be paid
to the extent of available funds and subject to the conditions set forth in
Section 6.02(d) of the Credit Agreement.

 

6.             Fees.

 

(a)           The Company shall pay to the Investment Manager, for services
rendered and performance of its obligations under this Agreement fees which are
payable in arrears on each Payment Date (subject to availability of funds and
the conditions set forth in Section 6.02(d) of the Credit Agreement) in an
amount equal to 0.35% per annum of the Aggregate Principal Balance of all Fund
Investments measured as of the Determination Date immediately preceding such
Payment Date (the “Management Fees”).  The Management Fees will be calculated on
the basis of a calendar year consisting of 360 days and the actual number of
days elapsed.

 

(b)           The Investment Manager may, in its sole discretion, defer all or
any portion of the Management Fees.  Such deferred amounts will become payable
on the next Payment Date in the same manner and priority as their original
characterization would have required unless deferred again.

 

7

--------------------------------------------------------------------------------


 

(c)           If this Agreement is terminated pursuant to Section 11 hereof or
otherwise, the Management Fees calculated as provided in Section 6(a) hereof
shall be prorated for any partial periods between Payment Dates during which
this Agreement was in effect and shall be due and payable, along with any
deferred Management Fees, on the first Payment Date following the effective date
of such termination.

 

(d)           The Management Fees will be payable from amounts on deposit in the
Custodial Account in accordance with the terms of the Credit Agreement.  If on
any Payment Date there are insufficient funds to pay the Management Fees then
due in full, the amount not so paid shall be deferred without interest and shall
be payable on the next Payment Date if any on which any funds are available
therefor, as provided in the Credit Agreement.

 

(e)           The Investment Manager hereby agrees not to cause the filing of a
petition in bankruptcy against the Company for any reason whatsoever, including,
without limitation, the non payment of the Management Fees, except in accordance
with the provisions of Section 20 hereof and the provisions of the Credit
Agreement.

 

7.             Non-Exclusivity.

 

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other Persons (including Affiliates, other investment
companies, and clients having objectives similar to those of the Company).  It
is understood and agreed that the officers and directors of the Investment
Manager may engage in any other business activity or render services to any
other Person or serve as partners, officers or directors of any other firm or
corporation.  Notwithstanding the foregoing, it is understood and agreed that
the Investment Manager will at no time render any services to, or in any way
participate in the organization or operation of, any investment company or other
entity if such actions would require the Company to register as an “investment
company” under the Investment Company Act.  Subject to Sections 2 and 9 hereof,
it is understood and agreed that information or advice received by the
Investment Manager and officers or directors of the Investment Manager hereunder
shall be used by such organization or such persons to the extent permitted by
applicable law.

 

8.             Conflicts of Interest.

 

The Investment Manager may, subject to applicable legal requirements and any
restrictions or limitations contained in the Credit Documents, direct the
Company (i) to acquire any Fund Investments for the Company from the Investment
Manager or any of its Affiliates as principal or (ii) to sell any Fund
Investments for the Company to the Investment Manager or any of its Affiliates
as principal; provided that each such acquisition or sale is conducted on terms
no less favorable to the Company than would be obtained in an arms’ length
transaction with a non-affiliate.

 

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates.  The Investment Manager, its
Affiliates and their respective clients

 

8

--------------------------------------------------------------------------------


 

may invest in obligations that would be appropriate for inclusion in the
Company’s assets.  Such investments may be different from those made on behalf
of the Company.  The Investment Manager and its Affiliates may have ongoing
relationships with companies whose obligations are pledged under the Credit
Agreement and may own equity or debt obligations issued by issuers of and other
obligors of Fund Investments.  The Investment Manager and its Affiliates and the
clients of the Investment Manager or its Affiliates may invest in obligations
that are senior to, or have interests different from or adverse to, the assets
of the Company.  The Investment Manager may serve as Investment Manager for,
invest in, or be affiliated with, other entities organized to issue
collateralized debt obligations secured by loans, high-yield debt securities, or
other debt obligations.  The Investment Manager may at certain times be
simultaneously seeking to purchase or sell investments for the Company and any
similar entity for which it serves as Investment Manager in the future, or for
its clients and Affiliates.  Furthermore, the Investment Manager and/or its
Affiliates may make an investment on their behalf or on behalf of any account
that they manage or advise without offering the investment opportunity or making
an investment on behalf of the Company.

 

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this Agreement, the Credit Agreement or the
requirements of any law, rule, or regulation applicable to the Investment
Manager.

 

9.             Records; Confidentiality.

 

The Investment Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company, the
Administrative Agent, and independent accountants appointed by the Company at a
mutually agreed time during normal business hours and upon not less than 3
Business Days’ prior notice.

 

At no time will the Investment Manager make a public announcement concerning the
Credit Documents, the Investment Manager’s role hereunder or any other aspect of
the transactions contemplated by this Agreement and the Credit Documents absent
the written consent of the Company and the Administrative Agent.

 

The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisers, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement, or (viii) such information that was or is obtained by the Investment
Manager on a non confidential basis; provided that the Investment Manager does
not know or have reason to

 

9

--------------------------------------------------------------------------------


 

know, after due inquiry, of any breach by such source of any confidentiality
obligations with respect thereto.  For purposes of this Section 9, the
Administrative Agent shall in no event be considered a “non affiliated third
party,” and the Investment Manager may disclose any of the aforementioned
information to the Administrative Agent insofar as such information relates to
Fund Investments under the Credit Agreement.

 

10.           Term.

 

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

11.           Termination.

 

(a)           This Agreement may be terminated, and the Investment Manager may
be removed, without payment to the Investment Manager of any penalty, for cause
upon prior written notice by the Company, acting with the consent of the
Administrative Agent; provided that such notice may be waived by the Investment
Manager.  For this purpose, “cause” will mean the occurrence of any of the
following events or circumstances:

 

(i)            the Investment Manager’s breach, in any respect, of any provision
of this Agreement or the Credit Documents applicable to it (except for any
breach that has not had, and could not reasonably be expected to have, a
material adverse effect on the Company or the Administrative Agent) and the
Investment Manager’s failure to cure such breach within 30 days of its becoming
aware of, or receiving notice of, the occurrence of such breach;

 

(ii)           the Investment Manager’s intentional breach of (a) any provision
of this Agreement or the Credit Documents applicable to it relating to the
Investment Manager’s or the Company’s obligation to cause the Fund Investments
to comply with (1) the Overcollateralization Test or (2) the conditions for sale
of a Fund Investment by the Company or (b) any other material provision of this
Agreement or the Credit Documents applicable to it, and the Investment Manager’s
failure to cure such breach within 15 days of the occurrence of such breach;

 

(iii)          the failure of any representation, warranty, certification or
statement made or delivered by the Investment Manager in or pursuant to this
Agreement or the Credit Documents to be correct in any material respect when
made which failure (a) could reasonably be expected to have a material adverse
effect on the Administrative Agent and (b) is not corrected by the Investment
Manager within 15 days of its receipt of notice from the Company or the
Administrative Agent of such failure;

 

(iv)          the Investment Manager (1) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (2) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take

 

10

--------------------------------------------------------------------------------


 

advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (3) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (4) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (5) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property or (6) is
adjudicated as insolvent or bankrupt, or a petition seeking reorganization,
arrangement, adjustment or composition of or in respect of the Investment
Manager, or appointing a receiver, liquidator, assignee, or sequestrator (or
other similar official) of the Investment Manager or of any substantial part of
its property, and the continuance of any such decree or order unstayed and in
effect for a period of 15 consecutive days;

 

(v)           the occurrence of an Event of Default under the Credit Documents
that results from any breach by the Investment Manager of its duties under the
Credit Documents or this Agreement; or

 

(vi)          the occurrence of an act by the Investment Manager that
constitutes fraud or criminal activity in the performance of its obligations
under this Agreement, or the Investment Manager being indicted for a criminal
offense materially related to its business of providing asset management
services.

 

If any such event occurs, the Investment Manager shall give prompt written
notice thereof to the Company and the Administrative Agent promptly upon the
Investment Manager becoming aware of the occurrence of such event.

 

(b)           The Investment Manager shall have the right to terminate this
Agreement only upon 90 days prior written notice to the Company and the
Administrative Agent, and this Agreement shall terminate automatically in the
event of its assignment by the Investment Manager.

 

(c)           This Agreement shall be automatically terminated in the event that
the Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.

 

(d)           Within 30 days of the resignation or removal of the Investment
Manager, the Company may appoint a successor investment manager that is
reasonably acceptable to the Administrative Agent.  No such resignation or
removal will be effective until the date as of which a successor investment
manager has assumed in writing the Investment Manager’s duties and obligations
as specified herein.

 

12.           Action Upon Termination.

 

(a)           Upon the effective termination of this Agreement, the Investment
Manager shall as soon as practicable:

 

11

--------------------------------------------------------------------------------


 

(i)            deliver to the Company all property and documents of the Company
or otherwise relating to the Company’s assets then in the custody of the
Investment Manager; and

 

(ii)           deliver to the Administrative Agent an account with respect to
the books and records delivered to the Administrative Agent or the successor
investment manager appointed pursuant to Section 11(d).

 

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this
Section 12.

 

(b)           The Investment Manager agrees that, notwithstanding any
termination, it shall reasonably cooperate in any suit, action or proceeding
relating to this Agreement (each, a “Proceeding”) arising in connection with
this Agreement, the Credit Agreement or any of the Company’s assets (excluding
any such Proceeding in which claims are asserted against the Investment Manager
or any Affiliate of the Investment Manager) so long as the Investment Manager
shall have been offered reasonable security, indemnity or other provisions
against the cost, expenses and liabilities that might be incurred in connection
therewith and a reasonable per diem fee.

 

13.           Liability of Investment Manager; Delegation.

 

(a)           The Investment Manager assumes no responsibility under this
Agreement other than to render the services called for hereunder and under the
terms of the Credit Documents made applicable to it pursuant to the terms of
this Agreement.  The Investment Manager shall not be responsible for any action
of the Company in declining to follow any advice, recommendation, or direction
of the Investment Manager.  Unless otherwise agreed in writing, the Investment
Manager shall have no liability to the Administrative Agent or other Company’s
creditors, for any error of judgment, mistake of law, or for any loss arising
out of any investment, or for any other act or omission in the performance of
its obligations to the Company except for liability to which it would be subject
by reason of willful misfeasance, bad faith, gross negligence in performance, or
reckless disregard, of its obligations hereunder.  The Investment Manager may
delegate to an agent selected with reasonable care, which shall include any
Person that is party to a sub-advisory agreement with the Investment Manager as
of the date hereof, any or all duties (other than its asset selection or trade
execution duties) assigned to the Investment Manager hereunder; provided that no
such delegation by the Investment Manager of any of its duties hereunder shall
relieve the Investment Manager of any of its duties hereunder nor relieve the
Investment Manager of any liability with respect to the performance of such
duties.  For the avoidance of doubt, asset selection and trade execution duties
shall include the services described in Section 1(a) hereof.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to an Affiliate reasonably acceptable to the Administrative Agent
that (i) will professionally and competently perform duties similar to those
imposed upon the Investment Manager under this Agreement and (ii) is legally
qualified and has the capacity to act as the Investment Manager under this
Agreement.  The Investment Manager shall not be liable for any consequential
damages hereunder.

 

(b)           The Company shall reimburse, indemnify and hold harmless the
directors, officers and employees of the Investment Manager and any of its
Affiliates from any and all actual and reasonable out-of-pocket expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including reasonable attorneys’ fees and expenses), as are incurred
in investigating, preparing, pursuing or defending any claim, action, proceeding
or investigation with respect to any pending or threatened litigation caused by,
or arising out of or in connection with, any acts or omissions of the Investment
Manager, its directors, officers, stockholders, agents and employees made in
good faith and in the performance of the Investment Manager’s duties under this
Agreement or the Credit Documents except to the extent resulting from such
person’s bad faith, willful misfeasance, gross negligence or reckless disregard
of its duties hereunder or thereunder.  The Investment Manager, its directors,
officers, stockholders, agents and employees may consult with counsel and
accountants with respect to the affairs of the Company and shall be fully
protected and justified, to the extent allowed by law, in acting, or failing to
act, if such action or failure to act is taken or made in good faith and is in
accordance with the advice or opinion of such counsel or accountants. 
Notwithstanding anything contained herein to the contrary, the obligations of
the Company under this Section 13(b) shall be payable from the Company’s assets
as part of the Management Fees and are subject to the availability of funds and
to the conditions set forth in the Credit Agreement.

 

(c)           The Investment Manager shall reimburse, indemnify and hold
harmless the Company, its members, manager, officers, agents and employees from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including reasonable attorneys’ fees and expenses), as
are incurred in investigating, preparing, pursuing or defending any claim,
action, proceeding or investigation with respect o any pending or threatened
litigation caused by, or arising out of or in connection with, (i) any acts or
omissions of the Investment Manager constituting bad faith, willful misconduct,
gross negligence or reckless disregard of its duties under this Agreement or
under the Credit Documents and (ii) any breach of the representations and
warranties made by the Investment Manger in Section 4 hereof.

 

14.           Obligations of Investment Manager.

 

Unless otherwise required by any provision of the Credit Documents or this
Agreement or by applicable law, the Investment Manager shall not intentionally
take any action, which it knows or should know would (a) materially adversely
affect the Company for purposes of United States federal or state law or any
other law known to the Investment Manager to be applicable to the Company,
(b) require registration of the Company or the Company’s assets as

 

13

--------------------------------------------------------------------------------


 

an “investment company” under the Investment Company Act, (c) not be permitted
under the Company’s operating agreement or certificate of formation (including,
but not limited to, Section 9 thereof), (d) cause the Company to violate the
terms of the Credit Documents, (e) subject the Company to federal, state or
other income taxation, or (f) adversely affect the interests of the
Administrative Agent in any material respect (other than as permitted or
required hereunder or under the Credit Documents, including, without limitation,
as may result from the performance of any Fund Investment), it being understood
that in connection with the foregoing the Investment Manager will not be
required to make any independent investigation of any facts or laws not
otherwise known to it in connection with its obligations under this Agreement
and the Credit Documents or the conduct of its business generally.  The
Investment Manager covenants that it shall comply in all material respects with
all laws and regulations applicable to it in connection with the performance of
its duties under this Agreement and the Credit Documents.  Notwithstanding
anything in this Agreement, the Investment Manager shall not take any
discretionary action that would reasonably be expected to cause an Event of
Default under the Credit Agreement.  The Investment Manager covenants that it
shall (i) not hold out the Fund Investments as its assets, (ii) take all action
to ensure that the Fund Investments are held in the name of the Company or, if
held by an agent of the Company, clearly designate such agent as being the
Company’s agent, (iii) cause the Company to comply with the terms of
Section 6.01(l) of the Credit Agreement and (iv) not fail to correct any known
misunderstandings regarding the separate identity of the Company and shall not
identify itself as a division or department of the Company.

 

15.           No Partnership or Joint Venture.

 

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them.  The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

16.           Notices.

 

Any notice under this Agreement shall be in writing and sent by facsimile,
confirmed by telephonic communication, or addressed and delivered or mailed
postage paid to the other party at such address as such other party may
designate for the receipt of such notice.  Until further notice to the other
party it is agreed that the address of the Company and the Administrative Agent
for this purpose shall be as set forth on Schedule 1 to the Credit Agreement,
and the address of the Investment Manager for this purpose shall be:

 

FSEP Term Funding, LLC

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention:  Gerald F. Stahlecker

Telephone:  (215) 495-1169

Facsimile:  (215) 222-4649

Electronic Mail:  jerry.stahlecker@franklinsquare.com

 

14

--------------------------------------------------------------------------------


 

All notices are to be effective in accordance with Section 8.03 of the Credit
Agreement.

 

17.           Succession/Assignment.

 

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto.  No assignment of this Agreement by the Investment
Manager (including, without limitation, a change in control or management of the
Investment Manager which would be deemed an “assignment” under the United States
Advisers Act of 1940, as amended) shall be made without the consent of the
Company and the Administrative Agent.

 

18.           Conflicts with the Credit Agreement.

 

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the Credit Agreement on the Investment Manager, in the
event that this Agreement requires any action to be taken with respect to any
matter and the Credit Agreement requires that a different action be taken with
respect of such matter, and such actions are mutually exclusive, the provisions
of the Credit Agreement in respect thereof shall control.

 

19.           Miscellaneous.

 

(a)           This Agreement shall be governed by and construed in accordance
with the laws of the State of New York without regard to conflicts of laws
principles.  With respect to any Proceeding, each party irrevocably (i) submits
to the non-exclusive jurisdiction of the courts of the State of New York and the
United States District Court located in the Borough of Manhattan in New York
City and (ii) waives any objection which it may have at any time to the laying
of venue of any Proceedings brought in any such court, waives any claim that
such Proceedings have been brought in an inconvenient forum and further waives
the right to object, with respect to such Proceedings, that such court does not
have any jurisdiction over such party.  Nothing in this Agreement precludes
either party from bringing Proceedings in any other jurisdiction, nor will the
bringing of Proceedings in any one or more jurisdictions preclude the bringing
of Proceedings in any other jurisdiction.

 

(b)           THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF
SUCH PROCESS TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF. 
THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

 

(c)           EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

15

--------------------------------------------------------------------------------

 

(d)           No failure on the part of either party hereto to exercise and no
delay in exercising, and no course of dealing with respect to, any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof nor shall any single or partial exercise of any right, remedy, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege, nor shall any
waiver of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence.  No waiver shall be effective unless it is in writing
and is signed by the party asserted to have granted such waiver.

 

(e)           The captions in this Agreement are included for convenience only
and in no way define or limit any of the provisions hereof or otherwise affect
their construction or effect.

 

(f)            In the event any provision of this Agreement shall be held
invalid or unenforceable, by any court of competent jurisdiction, such holding
shall not invalidate or render unenforceable any other provisions hereof.

 

(g)           This Agreement may not be amended or modified or any provision
thereof waived except by an instrument in writing signed by the parties hereto.

 

(h)           This Agreement and the Credit Documents contain the entire
understanding and agreement between the parties and supersedes all other prior
understandings and agreements, whether written or oral, between the parties
concerning this subject matter.  The express terms of this Agreement control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

 

(i)            The Investment Manager (i) consents to, and agrees to perform,
the provisions of the Credit Documents applicable to the Investment Manager,
(ii) acknowledges that the Company is assigning all of its right, title and
interest in, to and under this Agreement to the Administrative Agent under the
Security Agreement, and (iii) agrees that all of the representations, covenants
and agreements made by the Investment Manager in this Agreement are also for the
benefit of the Administrative Agent.

 

(j)            This Agreement may be executed in any number of counterparts,
each of which so executed shall be deemed an original, but all such counterparts
shall together constitute but one and the same instrument.  This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

(k)           Each representation and warranty made or deemed to be made herein
or pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Investment Manager.

 

(l)            The Company hereby acknowledges and accepts all actions that were
taken by the Investment Manager and/or recommended to the Company by the

 

16

--------------------------------------------------------------------------------


 

Investment Manager prior to the Closing Date, including all actions and
recommendations that were related to the anticipated purchase of assets by the
Company or that were otherwise consistent with the services to be provided by
the Investment Manager to the Company pursuant to Section 1 of this Agreement
prior to the Closing Date, in each case, as if this Agreement had been in effect
at the time that such actions were taken or such recommendations were made.

 

20.           Non-Petition.

 

The Investment Manager shall continue to serve as Investment Manager under this
Agreement notwithstanding that the Investment Manager shall not have received
amounts due to it under this Agreement because sufficient funds were not then
available hereunder to pay such amounts in accordance with Section 6.02(k) of
the Credit Agreement, and agrees not to cause the filing of an involuntary
petition in bankruptcy against the Company for any reason whatsoever, including,
without limitation, the non-payment to the Investment Manager, until the payment
in full of all amounts payable to the Administrative Agent or otherwise under
the Credit Agreement and the expiration of a period equal to one year and one
day (or, if longer, the applicable preference period then in effect) following
all such payments; provided that nothing in this clause shall preclude, or be
deemed to estop, the Investment Manager (A) from taking any action prior to the
expiration of the aforementioned one year and one day (or, if longer, the
applicable preference period then in effect) period in (x) any case or
proceeding voluntarily filed or commenced by the Company or (y) any involuntary
insolvency proceeding filed or commenced against the Company, by a Person other
than the Investment Manager or its Affiliates, or (B) from commencing against
the Company or any properties of the Company any legal action which is not a
bankruptcy, reorganization, arrangement, insolvency, moratorium or liquidation
proceeding.  The provisions of this Section 20 shall survive the termination of
this Agreement for any reason whatsoever.

 

21.           No Recourse.

 

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the Investment Manager will not have any recourse to any of the directors,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby.  Recourse in respect of
any obligations of the Company hereunder will be limited to the Company’s assets
and on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished.  The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

 

[signature page follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
day and year first above written.

 

 

FSEP TERM FUNDING, LLC

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name: Gerald F. Stahlecker

 

Title: EVP

 

 

 

 

 

 

 

FS ENERGY AND POWER FUND

 

 

 

 

 

 

 

By:

/s/ Gerald F. Stahlecker

 

Name: Gerald F. Stahlecker

 

Title: EVP

 

[Signature Page to Investment Management Agreement]

 

--------------------------------------------------------------------------------
